Citation Nr: 0804024	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.

3.	Service connection for carpal tunnel syndrome.

4.	Service connection for back injury.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1968 to July 
1972.  The record also indicates that the veteran served in 
the Air National Guard until March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Medical evidence shows that the veteran has current tinnitus, 
hearing loss, carpal tunnel syndrome, and a back disorder.  
And private physician's letters relate these disorders to 
service.  The record indicates, however, that none of these 
physicians reviewed the claims file.  As such, compensation 
examination is necessary in order to decide the issues in 
this matter.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based on the recitations of a claimant); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a medical 
opinion based on unsubstantiated history, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty needed for a service 
connection finding).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Air 
National Guard of Ohio and attempt to 
identify whether the veteran had periods 
of active duty for training or inactive 
duty training and, if so, the dates 
thereof.

2.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists in order to determine the 
nature, severity and etiology of any 
current hearing loss, tinnitus, wrist, or 
back disorder.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such reviews were 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

3.  The examiners should then advance 
opinions on the likelihood (likely, at 
least as likely as not, not likely) that 
any current respective disorder relates 
to the veteran's active service.  Each 
examiner should provide a complete 
rationale for conclusions reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



